Citation Nr: 1749331	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-26 594A	)	DATE
	)
     RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a vision disorder.

2.  Entitlement to service connection for a vision disorder


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's VA claims file has since been transferred to the RO in Atlanta, Georgia.  The Veteran testified during a Board hearing in February 2015, and a transcript of that hearing is of record.

In a December 2015 decision, the Board denied, inter alia, the Veteran's application to reopen a claim of entitlement to service connection for a vision disorder.  Subsequently, in March 2016, the Veteran's then-representative filed a motion for reconsideration of the Board's December 2015 decision as it relates to the vision claim.  See 38 C.F.R. §§ 20.1000, 20.1001 (2016).  The motion for reconsideration was granted in a February 2017 Order of Reconsideration, and the case was assigned to this three member reconsideration panel.  See 38 C.F.R. § 19.11 (2016).

The claim of service connection for a vision disorder, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In a final decision dated in January 2008, the AOJ denied the Veteran's claim for entitlement to service connection for a vision disorder.  The Veteran did not perfect an appeal or submit new and material evidence within a year following this rating decision.

2.  Evidence received since the January 2008 rating decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a vision disorder.


CONCLUSIONS OF LAW

1.  The unappealed January 2008 rating decision that denied service connection for a vision disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  Evidence received since the January 2008 rating decision is new and material; the claim for entitlement to service connection for a vision disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in January 2008, the RO denied entitlement to service connection for vision problems.  The RO found that service medical records failed to show complaints, treatment, or diagnosis for any vision problems and the medical evidence of record failed to show a current diagnosis.  

The Veteran was notified of that decision and his appellate rights, but did not perfect an appeal of the RO's decision and no new and material evidence was received within a year.  38 C.F.R. § 3.156(b).  Thus, the decision became final.   

The claim may now be considered on the merits only if new and material evidence has been received since the June 2008 rating decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

Evidence added to the record since the January 2008 rating decision includes an October 2012 treatment record which includes a diagnosis of cataracts and a June 2016 medical examination noting the same diagnosis.  This evidence is new as it was not of record at the time of the January 2008 rating decision.  The evidence is material because it relates to an unestablished fact; whether the Veteran has a currently diagnosed disability.  Thus, the claim is reopened. 


ORDER

New and material evidence having been received, the claim for service connection for a vision disorder, is reopened, and to that extent, the appeal is granted.


REMAND

At a hearing before a Veterans Law Judge in February 2015, the Veteran reported that he fell in service and that his vision has been blurred since that time.  

The Eye Conditions Disability Benefits Questionnaire, dated in June 2016, indicates that the Veteran has been diagnosed with cataracts but does not include an opinion as to etiology.  Thus, the Board finds that the proper adjudication of this claim requires a VA examination.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran receives treatment at VA.  On remand, attempts should be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since August 2016.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file VA treatment records for vision problems since August 2016.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the current nature and likely etiology of any vision disability, to include cataracts, found to be present.  Copies of all pertinent records should be made available to the examiner for review.  All indicated studies should be performed, and all findings should be reported in detail.  

Based on the examination and review of the record, the examiner should address the following: 

(a)  identify all currently diagnosed eye disorders. 

(b)  For each currently diagnosed eye disorder, is it at least as likely as not (a 50 percent or greater probability) that the vision disability is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a report.

The examiner should consider the Veteran's assertion that his blurred vision began after a fall in service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond. The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________                 _____________________________
                M. E. LARKIN                                                           E. I. VELEZ
    Veterans Law Judge                                                 Veterans Law Judge
    Board of Veterans' Appeals                                        Board of Veterans' Appeals




______________________________________________
KEITH ALLEN
Veterans Law Judge
 Board of Veterans' Appeals

Department of Veterans Affairs


